DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments and Arguments filed on 03/18/2021 and Examiner-Initiated Interview held on 05/14/2021.
Claims 58-60, 62, 63, 65-67, 69, 70, 72-74, 76, and 77 have been amended and claims 79-86 have been newly added according to Amendments filed on 03/18/2021 addressing the 35 U.S.C. § 103(a) rejection. Claims 58, 61, 62, 64, 65, 68, 69, 71, 72, 75, 76, 78, 79, 85, and 86 has been additionally amended according to Examiner’s amendment agreed upon during Examiner –Initiated Interview held on 05/14/2021 in order to discuss amending independent claims to address the 35 U.S.C. § 101 rejection.
Claims 58-86 are presented for examination.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/08/2021 and 03/11/2021 have been considered by the examiner.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Miranda Sooter on 14 May 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 58, 61, 62, 64, 65, 68, 69, 71, 72, 75, 76, 78, 79, 85, and 86
are amended by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Miranda Sooter on 05/14/2021. The Examiner's amendment includes amending independent claims 58, 65, and 72 in order to address the 35 U.S.C. § 101 rejection.

The application has been amended as follows: 
IN THE CLAIMS:

Amend claim 58 as follows:
58.	(Currently Amended by Examiner’s Amendment) An apparatus configured to programmatically select and transmit relevant fine print clause data structures to a user device to facilitate user definition of configured fine print data structures for a promotion, the apparatus comprising a processor and a non-transitory memory, the memory storing computer program code that, when executed by the processor, causes the apparatus to:
	receive, from the user device, information identifying one or more locations at which a customer may redeem a promotion and either a product or a service for which the promotion may be redeemed;

determine a performance impact of each of the fine print clauses on promotion performance, wherein determining the performance impact of each of the fine print clauses on promotion performance comprises:
querying a historical database to retrieve a historical set of previously offered promotions, 
searching the associated fine print of the historical set of previously offered promotions for each of the fine print clauses from the one or more relevant fine print clause data structures,  
flagging each previously offered promotion of the historical set of previously offered promotions that contains at least one of the fine print clauses included in the one or more relevant fine print clause data structures, 
evaluating promotion performance of each of the flagged previously offered promotions, and
applying a multivariable linear regression model to calculate the performance impact of each of the fine print clauses on promotion performance;
	transmit the one or more relevant fine print clause data structures to the user device, each of the one or more relevant fine print clause data structures configured for display in accordance with the respective performance impact of the fine print clause associated with each of the one or more relevant fine print clause data structures and wherein at least one of the one or more relevant fine print clause data structures comprises a configurable text data structure, each configurable text data structure providing configuration of a standardized fine print clause;
	receive, from the user device, one or more configured fine print data structures for the promotion based on the one or more transmitted relevant fine print clause data structures, wherein the promotion is generated for display by the promotion and marketing service; and
generate, by the processor, in real-time, the promotion including a fine print string based on the one or more configured fine print data structures.

Amend claim 61 as follows:
61.	(Currently Amended by Examiner’s Amendment) The apparatus of Claim 60, wherein the one or more default fields include a “Show-By-Default” field, a “Select-By-Default” field, and a “Required-By-Default” field,
wherein if the “Show-By-Default” field is true, then the fine print clause stored in the fine print clause data structure will be shown to a user associated with the user device a user interface for the user’s selection, if the “Select-By-Default” field is true, then the fine print clause stored in the fine print clause data structure will be shown to the user for selection, but will also be automatically selected, and therefore will be included in the fine print for the promotion unless the user specifically deselects the fine print clause, and if the “Required-By-Default” field is true, then the fine print clause stored in the fine print clause data structure will be shown to the user, selected for inclusion in the fine print for the promotion, and will not be de-selectable.

Amend claim 62 as follows:

searching the memory for one or more mapping data structures associated with the identified one or more locations 
receiving search results comprising the one or more mapping data structures; and
retrieving the fine print clause data structures listed in the one or more mapping data structures.

Amend claim 64 as follows:
64.	(Currently Amended by Examiner’s Amendment) The apparatus of Claim 58, wherein each fine print clause data structure includes fields indicating default instructions regarding whether [[an]]the associated fine print clause is required for the promotion, selected for inclusion in the promotion, or should be shown to a user for selection.

Amend claim 65 as follows:
65.	(Currently Amended by Examiner’s Amendment) A method to programmatically select and transmit relevant fine print clause data structures to a user device to facilitate user definition of configured fine print data structures for a promotion, the method comprising:
	receiving, from the user device, information identifying one or more locations at which a customer may redeem a promotion and either a product or a service for which the promotion may be redeemed;
	automatically identifying and dynamically generating, based on the received information, one or more relevant fine print clause data structures stored in a memory, wherein each of the one or more 
determining a performance impact of each of the fine print clauses on promotion performance, wherein determining the performance impact of each of the fine print clauses on promotion performance comprises:
querying a historical database to retrieve a historical set of previously offered promotions, 
searching the associated fine print of the historical set of previously offered promotions for each of the fine print clauses from the one or more relevant fine print clause data structures,  
flagging each previously offered promotion of the historical set of previously offered promotions that contains at least one of the fine print clauses included in the one or more relevant fine print clause data structures, 
evaluating promotion performance of each of the flagged previously offered promotions, and
applying a multivariable linear regression model to calculate the performance impact of each of the fine print clauses on the promotion performance;
	transmitting the one or more relevant fine print clause data structures to the user device, each of the one or more relevant fine print clause data structures configured for display in accordance with the respective performance impact of the fine print clause associated with each of the one or more relevant fine print clause data structures and wherein at least one of the one or more relevant fine print clause data structures comprises a configurable text data structure, each configurable text data structure providing configuration of a standardized fine print clause;

generating, 

Amend claim 68 as follows:
68.	(Currently Amended by Examiner’s Amendment) The method of Claim 67, 
wherein the one or more default fields include a “Show-By-Default” field, a “Select-By-Default” field, and a “Required-By-Default” field,
wherein if the “Show-By-Default” field is true, then the fine print clause stored in the fine print clause data structure will be shown to a user associated with the user device a user interface for the user’s selection, if the “Select-By-Default” field is true, then the fine print clause stored in the fine print clause data structure will be shown to the user for selection, but will also be automatically selected, and therefore will be included in the fine print for the promotion unless the user specifically deselects the fine print clause, and if the “Required-By-Default” field is true, then the fine print clause stored in the fine print clause data structure will be shown to the user, selected for inclusion in the fine print for the promotion, and will not be de-selectable.

Amend claim 69 as follows:
69.	(Currently Amended by Examiner’s Amendment) The method of Claim 65, wherein the automatic identification and dynamic generation of the relevant fine print clause data structures further comprises:
identified one or more locations 
receiving search results comprising the one or more mapping data structures; and
retrieving the fine print clause data structures listed in the one or more mapping data structures.

Amend claim 71 as follows:
71.	(Currently Amended by Examiner’s Amendment) The method of Claim 65, wherein each fine print clause data structure includes fields indicating default instructions regarding whether [[an]]the associated fine print clause is required for the promotion, selected for inclusion in the promotion, or should be shown to a user for selection.

Amend claim 72 as follows:
72.	(Currently Amended by Examiner’s Amendment) A computer program product configured to programmatically select and transmit relevant fine print clause data structures to a user device to facilitate user definition of configured fine print data structures for a promotion, the computer program product comprising a non-transitory computer-readable storage medium storing computer program code that, when executed by an apparatus, causes the apparatus to:
	receive, from the user device, information identifying one or more locations at which a customer may redeem a promotion and either a product or a service for which the promotion may be redeemed;
	automatically identify and dynamically generate, based on the received information, one or more relevant fine print clause data structures stored in a memory, wherein each of the one or more relevant fine print clause data structures comprises a field with an associated fine print clause and wherein one or more fine print clauses define a fine print of the promotion, the fine print comprising legal and contractual parameters that outline a term, timing, and constraints for how and when the promotion may be redeemed;
determine a performance impact of each of the fine print clauses on promotion performance, wherein determining the performance impact of each of the fine print clauses on promotion performance comprises:
querying a historical database to retrieve a historical set of previously offered promotions, 
searching the associated fine print of the historical set of previously offered promotions for each of the fine print clauses from the one or more relevant fine print clause data structures,  
flagging each previously offered promotion of the historical set of previously offered promotions that contains at least one of the fine print clauses included in the one or more relevant fine print clause data structures, 
evaluating promotion performance of each of the flagged previously offered promotions, and
applying a multivariable linear regression model to calculate the performance impact of each of the fine print clauses on promotion performance;
	transmit the one or more relevant fine print clause data structures to the user device, each of the one or more relevant fine print clause data structures configured for display in accordance with the respective performance impact of the fine print clause associated with each of the one or more relevant fine print clause data structures and wherein at least one of the one or more relevant fine print clause data structures comprises a configurable text data structure, each configurable text data structure providing configuration of a standardized fine print clause;

generate

Amend claim 75 as follows:
75.	(Currently Amended by Examiner’s Amendment) The computer program product of Claim 74,
wherein the one or more default fields include a “Show-By-Default” field, a “Select-By-Default” field, and a “Required-By-Default” field,
wherein if the “Show-By-Default” field is true, then the fine print clause stored in the fine print clause data structure will be shown to a user associated with the user device a user interface for the user’s selection, if the “Select-By-Default” field is true, then the fine print clause stored in the fine print clause data structure will be shown to the user for selection, but will also be automatically selected, and therefore will be included in the fine print for the promotion unless the user specifically deselects the fine print clause, and if the “Required-By-Default” field is true, then the fine print clause stored in the fine print clause data structure will be shown to the user, selected for inclusion in the fine print for the promotion, and will not be de-selectable.

Amend claim 76 as follows:
76.	(Currently Amended by Examiner’s Amendment) The computer program product of Claim 72, wherein the automatic identification and dynamic generation of the relevant fine print clause data structures further comprises:
identified one or more locations 
receiving search results comprising the one or more mapping data structures; and
retrieving the fine print clause data structures listed in the one or more mapping data structures.

Amend claim 78 as follows:
78.	(Currently Amended by Examiner’s Amendment) The computer program product of Claim 72, wherein each fine print clause data structure includes fields indicating default instructions regarding whether [[an]]the associated fine print clause is required for the promotion, selected for inclusion in the promotion, or should be shown to a user for selection.

Amend claim 79 as follows:
79.	(Currently Amended by Examiner’s Amendment) The apparatus of Claim 58, wherein applying [[a]]the multivariable linear regression model to calculate the performance impact of each of the fine print clauses on the promotion performance comprises:
training the multivariable linear regression model, using historical promotion performance data of previously offered promotions as a training set, such that training includes analyzing the historical promotion performance data to determine a causal relationship between fine print clause data structures and promotion performance of previously offered promotions to which the fine print clause data structures have been applied; and 
predicting [[a]]the performance impact of a selected fine print clause on promotion performance of a promotion to be generated.

Amend claim 85 as follows:
85.	(Currently Amended by Examiner’s Amendment) The apparatus of Claim 58, wherein 
in response to receiving inserted configurable text in association with the configurable text data structure[[,]] from the user device, dynamically update the determination of the performance impact of the associated fine print clause on promotion performance.

Amend claim 86 as follows:
86.	(Currently Amended by Examiner’s Amendment) The apparatus of Claim 85, wherein the computer program code, when executed by the processor, further causes the apparatus to:
dynamically adjust 

Allowable Subject Matter
Claims 58-86 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 58-78 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claims are directed to a judicial exception (i.e. abstract idea) in a Non-Final Rejection filed on 12/24/2020. The claims are allowable over the 35 U.S.C. § 101(a) rejection:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 03/18/2021. The Applicant asserts “Applicant submits that even assuming, arguendo, the pending claims were deemed to recite an abstract idea under the first prong of Step 2A, Applicant respectfully submits the claims, as a whole, integrate their elements into a practical application under the second prong of Step 2A. That is, this implementation of the claims qualifies as a practical application of what is alleged by the Office Action to be an abstract idea. Thus, even if the claims were to be interpreted as being directed to the judicial exception, Applicant submits that the claims recite a combination of additional elements that integrate the alleged abstract idea into a practical application, such as the additional elements reflect an improvement in the functioning of a computer, an improvement to other technology or technical field, and/or effects a transformation or reduction of a particular article to a different state or thing…Particularly, the claims here are directed to a specific improvement in the way the computer operates. The independent claims, as amended, improve upon prior systems by leveraging a regression model for calculating the performance impact of fine print clauses on promotion performance. For example, the functioning of computers that facilitate creation of configured fine print data structures is improved in terms of handling large volumes of historical performance data commonly collected by commercial computer systems. That is, “applying a multivariable linear regression model to calculate the performance impact of each of the fine print clauses on promotion performance” provides for the effective processing of large volumes historical data that are often collected by commercial systems (e.g., serving large numbers of consumers across the world, as discussed in Paragraph [0064] of the printed application) based on programmatically determining the correlations between the fine print clause data structures and their impact on promotion performance. As such, the elements of the amended independent claims provide “additional element[s] [that] reflect[] an improvement in 
Examiner would like to additionally note that according to the Examiner’s Amendment entered above, the independent claims recite “receiving, from the user device, information identifying one or more locations at which a customer may redeem a promotion and either a product or a service for which the promotion may be redeemed; automatically identifying and dynamically generating, based on the received information, one or more relevant fine print clause data structures stored in a memory, wherein each of the one or more relevant fine print clause data structures comprises a field with an associated fine print clause, and wherein one or more fine print clauses define a fine print of the promotion, the fine print comprising legal and contractual parameters that outline a term, timing, and constraints for how and when the promotion may be redeemed; determining a performance impact of each of the fine print clauses on promotion performance, wherein determining the performance impact of each of the fine print clauses on promotion performance comprises: querying a historical database to retrieve a historical set of previously offered promotions, searching the associated fine print of the historical set of previously offered promotions for each of the fine print clauses from the one or more relevant fine print clause data structures, flagging each previously offered promotion of the historical set of previously offered promotions that contains at least one of the fine print clauses included in the one or more relevant fine print clause data structures, evaluating promotion performance of each of the flagged previously offered promotions, and applying a multivariable linear regression model to calculate the performance impact of each of the fine print clauses on the promotion performance; transmitting the one or more relevant fine print clause data structures to the user device, each of the one or more relevant fine print clause data structures configured for display in accordance with the respective performance impact of the fine print clause associated with each of the one or more relevant fine print clause data structures and wherein at least one of the one or more relevant fine print clause data 

Claims 58-78 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 2014/0122200 to Granville in view of U.S. Publication 2010/0063870 to Anderson in a Non-Final Rejection filed on 12/24/2020. The claims are allowable over the 35 U.S.C. § 103(a) rejection:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 03/18/2021. The Applicant asserts “Granville is generally directed to generating, managing, distributing, administering, and/or analyzing marketing promotion campaigns. See Granville, Abstract. The Office Action relies on Granville for the alleged disclosure of “automatically identify and dynamically generate, based on the received information, the relevant fine print clause data structures stored in a memory, wherein fine 
Examiner would like to additionally note that according to the Examiner’s Amendment entered above, the independent claims recite “receiving, from the user device, information identifying one or more locations at which a customer may redeem a promotion and either a product or a service for which the promotion may be redeemed; automatically identifying and dynamically generating, based on the received information, one or more relevant fine print clause data structures stored in a memory, wherein each of the one or more relevant fine print clause data structures comprises a field with an associated fine print clause, and wherein one or more fine print clauses define a fine print of the promotion, the fine print comprising legal and contractual parameters that outline a term, timing, and constraints for how and when the promotion may be redeemed; determining a performance impact of each of the fine print clauses on promotion performance, wherein determining the performance impact of each of the fine print clauses on promotion performance comprises: querying a historical database to .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                 

May 17, 2021